DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment to claims 1, 7, and 14 in the response filed October 22, 2021 are acknowledged by the Examiner.
	Claims 1-14 are pending in the current action.

Response to Arguments
Applicant’s amendments to claims 1, 7, and 14 have overcome the current 112b rejections, they are withdrawn. 
With respect to claims 1, 7, and 14, Applicant argues that Lawler in view of Frydman does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Lawler et al remains the primary art of reference as it continues to share structural and functional characteristics with the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, 14 recite “a height of said foot cutout being greater than a width of said foot cutout;” there is no support within the Specifications or previous claim set for this limitation. While the Drawings may be relied upon to show characteristics of the features, the Drawings presented do not show an obvious enough difference in size nor do they show clear dimensions that can be relied upon as support for the claim limitation. Further, Applicant’s citation to the Specifications and reliance on implied characteristics of the brace are not clear support for the specific requirements of the limitation. To overcome the rejection, the Applicant may show support that this limitation is found in the Application or remove the limitation. 
	Claims 2-6, 8-13 are rejected due to their dependency on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawler et al (US 2012/0110742) in view of Castle (US 2013/0319426).
With respect to claim 1, Lawler et al discloses A therapeutic leg support device for supporting a patient's foot and ankle while providing vertical, lateral, and rotational stability (Fig 2, support 7, support is capable of use with an ankle and foot as the structure is capable of holding and providing stability to the knee which is similar in shape), comprising: a. a first column having a top portion and a base: b. a second column having a top portion and a base (Fig 17, first and second columns 64/64 each with a base 65/65); c. a web connecting said first and second columns said web being connected to each of said columns proximate said base of said columns (Annotated Fig 17, web 60); d. said first and second columns each having a portion extending above said web (Annotated Fig 17, columns 64/64 shown to extend above web 60); e. said first column, said second column, and said web combining to define a foot cutout extending from said top portions of said columns down to said web (Fig 2, Annotated Fig 17, [0131]) with 
Lawler et al is silent and a height of said foot cutout being greater than a width of said foot cutout.
Castle teaches an analogous limb support having a web 23 and first and second columns 11, there being a cut out 13 in between (Fig 2), a height of said foot cutout being greater than a width of said foot cutout ([0022], five inches deep and three inches wide) and can be modified to best fit a user ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cut out dimensions of Lawler to be higher than is it wide as taught by Castle ensure the leg stays upright when device is in use (Castle [0005], [0022], [0019]).

    PNG
    media_image1.png
    460
    780
    media_image1.png
    Greyscale

With respect to claim 6, Lawler et al/Castle discloses A therapeutic leg support device as recited in claim 1, wherein said leg support device is fabricated using molded foam such as polyurethane foam (Lawler et al [0134], [0115], foam).  
With respect to claim 7, Lawler et al discloses A therapeutic lee support device for supporting a patient's foot and lower ankle while providing vertical, lateral, and rotational stability (Fig 2, support 7, support is capable of use with an ankle and foot as the structure is capable of holding and providing stability to the knee which is similar in shape), comprising: a. a first column having a top portion and a base: b. a second column having a top portion and a base (Fig 17, first and second columns 64/64 with bases 65/65); c. a web connecting said first and second columns, said web being connected to each of said columns proximate said base of said columns (Fig 17, web 60); d. said first and second columns each having a portion extending above said web (Annotated Fig 17, columns 64/64 shown to extend above web 60); e. said first column, said second column, and said web combining to define a foot cutout extending from said top portions of said columns down to said web (Fig 2, Annotated Fig 17, [0131]); f. said first column, said second column, and said web combining to define a bottom cutout extending from said base of said columns up to said web (Fig 2, Annotated Fig 17, [0131]), with said bottom cutout lying below said foot cutout (Annotated Fig 17); and said foot cutout configured such that when said patient's 
Lawler et al is silent on with said foot cut out being taller than it is wide.
Castle teaches an analogous limb support having a web 23 and first and second columns 11, there being a cut out 13 in between (Fig 2), a height of said foot cutout being greater than a width of said foot cutout ([0022], five inches deep and three inches wide) and can be modified to best fit a user ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cut out dimensions of Lawler to be higher than is it wide as taught by Castle ensure the leg stays upright when device is in use (Castle [0005], [0022], [0019]).
With respect to claim 12, Lawler et al/Castle discloses A therapeutic leg support device as recited in claim 7, wherein said bottom cutout includes an arch (Lawler et al Fig 17, [0131]).  
With respect to claim 13, Lawler et al/Castle discloses A therapeutic leg support device as recited in claim 7, wherein said leg support device is fabricated using molded foam such as polyurethane foam (Lawler et al [0134, 0115]).  
With respect to claim 14, Lawler et al discloses A therapeutic leg support device for supporting a patient's foot and ankle while providing vertical, lateral, and rotational stability (Fig 2, Fig 17, capable of use with an ankle, ankles inherently have a thickness), comprising: a. a first column having a top portion and a base; b. a second column having a top portion and a base (Fig 17, first and second columns 64/64 each with a base 65/65); c. a web connecting said first and second columns, said web being connected to each of said columns proximate said base of said columns (Fig 17, web 60); d. said first column, said second column, and said web being made of flexible material ([0134], flexible foam); e. said first column, said second column, and said web combining to define a foot cutout extending from said top portions of said columns down to said web (Annotated Fig 17, [0131]); f. said first column, said second column, and said web combining to define a bottom cutout extending from said base of said columns up to said web (Annotated Fig 17, [0131]) with said bottom cutout lying below said foot cutout (Annotated Fig 17); said first and second columns each having a portion extending above said web (Fig 17, columns 64/64 shown 
Lawler et al is silent on with a height of said foot cutout being greater than a width of said foot cutout.
Castle teaches an analogous limb support having a web 23 and first and second columns 11, there being a cut out 13 in between (Fig 2), a height of said foot cutout being greater than a width of said foot cutout ([0022], five inches deep and three inches wide) and can be modified to best fit a user ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cut out dimensions of Lawler to be higher than is it wide as taught by Castle ensure the leg stays upright when device is in use (Castle [0005], [0022], [0019]).

Claims 2, 4-5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawler et al/Castle as applied to claims 1 and 7 above, and further in view of Swedberg et al (US 5871457).
With respect to claim 2, Lawler et al/Castle discloses A therapeutic leg support device as recited in claim 1, further comprising: a. said therapeutic leg support device having a first side and a second side (Lawler et al Fig 17).
Lawler et al/Castle is silent on12 b. a first connection mechanism located on said first side of said leg support device: c. a second connection mechanism located on second side of said leg support device: and d. wherein said first connection mechanism and said second mechanism fix multiple leg support devices together.  
Swedberg et al teaches an analogous user leg support having fasteners 50 on both sides in order to fix multiple support devices together (Fig 6, Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Castle to have fasteners as taught by 
With respect to claim 4, Lawler et al/Castle/Swedberg et al discloses A therapeutic leg support device as recited in claim 2, wherein said first connection mechanism and said second connection mechanism create a temporary connection between two leg support devices (Swedberg et al col 5 ln 35-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Castle/Swedberg et al to have fasteners as taught by Swedberg et al in order to have a reversible and attachable system that allows for a secured desired position of support (Swedberg et al col 5 ln 35-50).
With respect to claim 5, Lawler et al/Castle/Swedberg et al discloses A therapeutic leg support device as recited in claim 2, wherein said first connection mechanism and said second connection mechanism contain both hook and loops in order to create a hook and loop fastener (Swedberg et al col 5 ln 35-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Castle/Swedberg et al to have fasteners as taught by Swedberg et al in order to have a reversible and attachable system that allows for a secured desired position of support (Swedberg et al col 5 ln 35-50).
With respect to claim 8, Lawler et al/Castle discloses A therapeutic leg support device as recited in claim 7, further comprising: a. said therapeutic leg support device having a first side and a second side (Lawler et al Fig 17).
Lawler et al/Castle is silent on b. a first connection mechanism located on said first side of said leg support device: and c. a second connection mechanism located on second side of said leg support device.  
Swedberg et al teaches an analogous user leg support having fasteners 50 on both sides in order to fix multiple support devices together (Fig 6, Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Castle to have fasteners as taught by 
With respect to claim 11, Lawler et al/Castle/Swedberg et al discloses A therapeutic leg support device as recited in claim 8, wherein said first connection mechanism and said second connection mechanism contain both hook and loops in order to create a hook and loop fastener (Swedberg et al col 5 ln 35-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Castle/Swedberg et al to have fasteners as taught by Swedberg et al in order to have a reversible and attachable system that allows for a secured desired position of support (Swedberg et al col 5 ln 35-50).

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawler et al/Castle/Swedberg et al as applied to claim 2 and 8 above, and further in view of Frydman ‘905 (US 6154905).
With respect to claim 3, Lawler et al/Castle/Swedberg et al discloses A therapeutic leg support device as recited in claim 2.
Lawler et al/Castle/Swedberg et al is silent on wherein said first connection mechanism comprises a series of alternative channels and protrusions and said second connection mechanism comprises a series of alternating channels and protrusions which correspond to said channels and protrusions of said first connection mechanism such that said channels and said protrusions interlock.  
	Frydman ‘905 teaches an analogous fastening system for a support device wherein said first connection mechanism comprises a series of alternative channels and protrusions and said second connection mechanism comprises a series of alternating channels and protrusions which correspond to said channels and protrusions of said first connection mechanism such that said channels and said protrusions interlock (Fig 8, col 3 ln 55-60).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener of Lawler et al/Castle/Swedberg et al to have the fasteners as taught by Frydman ‘905 as is taught to be a known alternative with reasonable expectation of success 
With respect to claim 9, Lawler et al/Castle/Swedberg et al discloses A therapeutic leg support device as recited in claim 8.
Lawler et al/Castle/Swedberg et al is silent on a. said first connection mechanism includes a series of protrusions and channels: b. said second connection mechanism includes a series of protrusions and channels: and c. said protrusions from said first connection mechanism are capable of being inserted into said channels from second connection mechanism and said channels from said first connection mechanism are capable of receiving said protrusions from said second connection mechanism in order to form an interlocking connection between two of said leg support devices.  
Frydman ‘905 teaches an analogous fastening system for a support device wherein a. said first connection mechanism includes a series of protrusions and channels: b. said second connection mechanism includes a series of protrusions and channels: and c. said protrusions from said first connection mechanism are capable of being inserted into said channels from second connection mechanism and said channels from said first connection mechanism are capable of receiving said protrusions from said second connection mechanism in order to form an interlocking connection between two of said leg support devices (Fig 8, col 3 ln 55-60).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener of Lawler et al/Castle/Swedberg et al to have the fasteners as taught by Frydman as is taught to be a known alternative with reasonable expectation of success (Frydman ‘905 col 7 ln 20-40, the tongue groove connection detailed to be interchangeable with a hook/loop fastener).
With respect to claim 10, Lawler et al/Castle/Swedberg et al/Frydman ‘905 discloses A therapeutic leg support device as recited in claim 9, wherein said first connection mechanism and said second connection mechanism create a temporary connection between two leg support devices (Frydman ‘905 col 7 ln 20-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener of Lawler et al/Castle/Swedberg et al/Frydman ‘905 to have the 

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/            Examiner, Art Unit 3786